Title: From George Washington to Zebulon Butler, 29 December 1780
From: Washington, George
To: Butler, Zebulon


                        
                            Sir
                            Head Quarters New Windsor 29th Decemr 1780
                        
                        The Honble the Congress having, in order to remove all cause of jealousy and discontent between the States of
                            Pennsylvania and Connecticut, directed me to withdraw the present Garrison of Wyoming and to replace them with troops from
                            the Continental Army not belonging to the line of Pennsylvania or Connecticut or Citizens of either of the said States, I
                            have for that purpose ordered Capt. Mitchell of the Jersey line to relieve you—You will therefore upon his arrival deliver
                            up the post to him and march immediately with all the Men at present under your command and join the Army in the
                            neighbourhood of this place. I am well aware of the difficulty which there will be of bringing away the Men of Ransoms
                            Company, but I trust and shall expect that you will exert yourself to do it effectually, because if they remain behind in
                            any numbers, it will seem like an intention to elude the Resolve above recited.
                        You will, before you march, give Capt. Mitchell—every necessary information respecting the situation of the
                            Country, and make him acquainted with those characters upon whom he can depend for advice and intelligence in case of an
                            incursion of the Enemy. I am &c.

                    